Title: To James Madison from William Eustis, 14 September 1810
From: Eustis, William
To: Madison, James


Sir,Portsmouth N. H. Septr. 14. 1810
I am honored with your Letter of the 7th instant enclosing a communication from Judge Tolmin, as also a Letter from Cadet Burchsted, to which proper attention will be paid. The instructions to Genl. Hampton & Colo. Cushing, being predicated on a representation from Colo. Sparks the commanding officer at Fort Stoddert, expressive of his apprehension for the safety of the public stores at the post in consequence of an expected enterprize, amounted to no more than an order to reinforce the garrison as time & circumstances might require.
Respecting the military enterprise against W. Florida no instructions have been given by the war department. Judging from the evidence that such an enterprize would not be undertaken, I had thought that, in case it should be, the movement of the troops for the protection of Fort Stoddert, which would be hastened by the appearance of any operations on the part of the Insurgents, would have the same effect in checking, as if it had been ostensibly directed against them; that Govr. Holmes having the earliest information of their designs, & residing in the immediate vicinity of the encampment, would become informed of the order to Genl. Hampton, and by acting in concert with the commanding officer would under the authority of the order have it in his power to defeat any hostile operations which might be attempted. Still it may be proper that a special instruction to meet the case should be given to the Governor. With the highest respect I have the honor to be yr obedt servt
W Eustis
